PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/014,575
Filing Date: 21 Jun 2018
Appellant(s): TERADA et al.



__________________
Stephen W. Kopchik (Reg. No. 61,215)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 22, 2021 (hereinafter “Brief”) and corresponding supplemental appeal brief filed April 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 5, 2020 (hereinafter “Final Action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 7-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 7-8 and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2012/0215662 (“Ito”) in view of US Patent Publication No. 2014/0172595 (“Beddow”).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over “Ito” and “Beddow” as applied to claim 7, and further in view of US Patent Publication No. 2011/0125655 (“Chiyo”).

(2) Response to Argument
A. 35 USC 101
	The Appellant asserts that “the presently claimed invention, when taken as a whole, provides a technological solution to a technological problem in the art related to the purchase and distribution of applications for use at a manufacturing site, thereby providing an improvement to the technological field. Therefore, the presently claimed invention is integrated into a practical application” (see pages 5-9 of the Brief). In para 10 of the Final Action, the examiner found claims 7-11 to be directed to the abstract idea of purchasing and disseminating a license for a product which is grouped within the “commercial or legal interactions” grouping of abstract ideas under Step 2A prong one of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Guidance”). Under Step 2A prong two, the examiner identified the additional elements of the claim such as an application, server, edge server, edge devices, user terminals, network, and non-transitory memory. Furthermore, the examiner found the additional elements do no more than generally link the abstract idea to a particular field of use, do not improve the functioning or performance of the computer/system as a whole, and does no more than use the additional elements as tools to implement the abstract idea, requiring no more than a computer(s) performing functions that correspond to acts required to carry out the abstract idea (see para 11 of the Final Action).
Appellant’s assertion does not point to any specific elements of claim 7 (or any other claims), rather reciting all limitations of claim 7 verbatim (see pages 7-8 of the Brief) and asserting that the elements of claim 7 provide a specific system and method that “appropriately manages licenses of applications of an edge server by taking a use form of the edge device that performs connection and/or input/output to the applications into consideration while making use of a conventional business practice related to B2B particularly in a field of a manufacturing apparatus including a CNC machine tool, an industrial apparatus, an industrial robot, and the like” (see page 8 of the Brief). Thus, the claimed invention is able to realize the technological solution described at page 35, lines 11-24 of the specification (alternatively, see page 8 of the Brief). However, the instant claims are not specifically directed to the field of a manufacturing apparatus including a CNC machine tool, an industrial apparatus, an industrial robot, and the like, rather the claims are more broadly directed to a generic server managing sales of applications operated by a generic edge server communicably connected to a generic edge device. Under the analysis of Step 2A prong two, “the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology” (see MPEP 2105.05(a)(II)). Since the Appellant’s argument fails to show any specific elements of the claims are more than just generic computers/computer technology or that any elements of the claims improve either computer technology or another technology or technical field, the Appellant's argument(s) fail to overcome the examiner's findings in Step 2A prong two.
Additionally, Appellant asserts that the technological problem to be addressed is related to the purchase and distribution of applications for use at a manufacturing site (see pages 6-7 of the Brief). However, “an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (see MPEP 2105.05(a)(II)). Since the Appellant’s argument fails to show that the claims provide more than an improvement to the abstract idea (i.e. improving purchase and distribution of a license for a product), the Appellant's argument(s) fail to overcome the examiner's findings in Step 2A prong two.
Appellant additionally asserts that the claims require a combination of particular machines integral to the claims to implement the judicial exception and said combination uses the claimed invention in a meaningful way. However, as noted above, Appellant’s arguments fail to show that the additional elements of the claims including a server, edge server, edge devices, and user terminals are more than generic computers/computer technology or show that the additional elements integrate the judicial exception into a practical application.
	B. 35 USC 103
	Initially, the examiner would like to point out that the Appellant’s arguments are based solely on limitations of independent claim 7 (and by similarly corresponding limitations, claim 11). As such, the argument stands or falls based on claims 7 and 11 only.
The Appellant asserts that the following features of claim 7 are not disclosed, suggested, or otherwise rendered obvious by any combination of Ito and Beddow: “receiving an application purchase request that identifies an application from a user terminal of an intermediary dealer that relays sales of applications, the application purchase request that includes (i) edge server information that identifies a distribution destination of the application, the distribution destination of the application is a user terminal of an end user of the edge device, which is different from the user terminal of the intermediary dealer, and (ii) a license request that indicates a number of edge devices connectable to the application.” Paragraph 19 of the Final Action cites Fig. 10, Fig. 18, Fig. 48, 0065, 0134-0136, 0115-0119, 0275, and 0322 of Ito as disclosing the above features. 
In particular, Appellant asserts that the disclosure of paragraphs 0065 and 0275 of Ito prevents the user PC 50 or the equipment management apparatus 60 of Ito from being considered as corresponding to the user terminal of the intermediary dealer and as such Ito necessarily fails to teach the above features of claim 7 (see page 12 of the Brief). However, as noted in para 5 of the Final Action the examiner correlates the user PC 50 of Ito to the user terminal of an intermediary dealer. Under broadest reasonable interpretation, the user terminal of an intermediary dealer is simply a computer capable of relaying sales of applications to a server. Therefore, as Ito discloses a computer capable of such a function (i.e. user PC 50 “used for performing a purchasing procedure for purchasing a component to be added to the image forming apparatus 40.” see Ito 0065), Ito necessarily teaches a user terminal of an intermediary dealer that relays sales of applications. Appellant’s assertion that the user PC 50 is merely an element of an end user environment making use of the components to be installed in the image forming apparatus 40 and cannot have functions of receiving the application purchase request from an end user and relaying the application purchase request to a server have no bearing on the actual disclosure of the reference.
Additionally, Appellant’s argument that Ito’s disclosure of both the user PC 50 (corresponding to the user terminal of the intermediary dealer) and the equipment management apparatus 60 (corresponding to the edge server) being included within user environment E1 prevents Ito from disclosing the above features is not supported by Appellant’s own disclosure. Figure 1 and page 13, line 22-page 14, line 10 of Appellant’s specification disclose, “The terminal 400 is a personal computer (PC), for example. The terminal 400 is a terminal which is communicably connected to the sales management server system 100 and is used by an end user related to sales and distribution by B2B of an application and an intermediary dealer including a specialized dealer such as a system integrator and a machine tool manufacturer, for example. Here, the terminal 400 used by an end user may be provided inside a plant facility and may be provided outside a plant facility. An end user can access the sales management server system 100 via the terminal 400 and browse the contents of applications that the end user can purchase. Moreover, an intermediary dealer or the like including a specialized dealer such as a system integrator or a machine tool manufacturer who relays the purchase of applications for an end user can order an application via the terminal 400.” Therefore, Ito’s disclosure of the user PC 50 in Figure 48, 0065, and 0275 teaches the above features of claim 7 even in light of Appellant’s specification.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685      
                                                                                                                                                                                                  /JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.